ORDER

PER CURIAM:
AND NOW, this 10th day of April, 2000, a Rule having been entered by this Court on March 3, 2000, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Richard D. Goldberg to show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Richard D. Goldberg is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the *188matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.